As filed with the Securities and Exchange Commission on December 9, 2011 Registration No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WEST TEXAS RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 99-0365272 (I.R.S. Employer Identification No.) 5729 Lebanon Road, Suite 144 Frisco, Texas75034 (972)712-1039 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen E. Jones 5729 Lebanon Road, Suite 144 Frisco, Texas75034 (972)712-1039 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Daniel K. Donahue, Esq. Greenberg Traurig, LLP 3161 Michelson, Suite 1000 Irvine, CA92612 (949) 732-6500 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee(2) Common Stock, $.001 par value per share 762,000 shhares In addition, pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement includes an indeterminate number of additional shares as may be issuable as a result of stock splits or stock dividends which occur during this continuous offering. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule457 under the Securities Act of 1933. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 9, 2011 PROSPECTUS 762,000 Shares WEST TEXAS RESOURCES, INC. Common Stock This prospectus relates to shares of common stock of West Texas Resources, Inc. that may be offered for sale for the account of the selling stockholders identified in this prospectus.The selling stockholders will offer and sell the shares of our common stock at the price of $1.00 per share.If and when our common stock becomes quoted on the OTC Bulletin Board, the shares owned by the selling stockholders may be sold in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then-current market price, or in negotiated transactions. Although we will incur expenses in connection with the registration of the common stock, we will not receive any of the proceeds from the sale of the shares of common stock by the selling stockholders. Our common stock is not listed for trading on any stock exchange or stock market.Following the effectiveness of the registration statement, which this prospectus is part of, we will apply to list our common shares for quotation on the OTC Bulletin Board.There can be no assurance, however, that we will be able to list our shares on the OTC Bulletin Board or anywhere else. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should read this entire prospectus and any amendments or supplements carefully before you make your investment decision. The shares of common stock offered under this prospectus involve a high degree of risk.See “Risk Factors” beginning at page2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011 TABLE OF CONTENTS Summary 1 Proposed Business 15 Risk Factors 2 Management 21 Cautionary Statement Concerning Principal Stockholders 23 Forward-Looking Information 8 Description of Securities 24 Selling Stockholders 9 Legal Matters 25 Plan of Distribution 11 Experts 25 Market for Common Equity and Available Information 25 Related Stockholder Matters 13 Index to Financial Statements F-1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 We have not authorized any person to give you any supplemental information or to make any representations for us.You should not rely upon any information about our company that is not contained in this prospectus or in one of our public reports filed with the Securities and Exchange Commission (“SEC”) and incorporated into this prospectus.Information contained in this prospectus or in our public reports may become stale.You should not assume that the information contained in this prospectus, any prospectus supplement or the documents incorporated by reference are accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus or of any sale of the shares.Our business, financial condition, results of operations and prospects may have changed since those dates.The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. In this prospectus, “West Texas Resources,” the “company,” “we,” “us,” and “our” refer to West Texas Resources, Inc., a Nevada corporation. i SUMMARY You should read this summary in conjunction with the more detailed information and financial statements appearing elsewhere in this prospectus. Our Company West Texas Resources, Inc. (the “company” or “we”) was incorporated under the laws of Nevada on December9, 2010.The company was formed for the purpose of oil and gas exploration and development in North America.From inception to date, our activities have focused on the raising of capital and the investigation of oil and gas properties.As of the date of this prospectus, we have incurred no revenue.In September 2011, we acquired our initial property consisting of a 31.25% working interest in an exploratory oil and gas drilling prospect covering 120 acres in Eastland County, Texas.We intend to conduct investigations and other due diligence operations related to the acquisition of equity interests in oil and gas properties to be thereafter exploited by us in conjunction with other oil and gas producers.As of the date of this prospectus, we have not completed any investigations of any other oil and gas or natural resource properties nor have we any agreements in place concerning our acquisition of an interest in any other properties.There can be no assurance that we will be able to complete an acquisition on terms acceptable to us. Our executive offices are located at 5729 Lebanon Road, Suite 144, Frisco, Texas 75034.Our phone number is (972)712-1039. The Offering This offering relates to the offer and sale of our common stock by the selling stockholders identified in this prospectus.The selling stockholders will offer and sell the shares of our common stock at the price of $1.00 per share.If and when our common stock becomes quoted on the OTC Bulletin Board, the shares owned by the selling stockholders may be sold at prices and terms then prevailing or at prices related to the then-current market price, or in negotiated transactions.
